NOTICE OF ALLOWANCE
Claims 1-13 are hereby allowed.  


Examiner’s Statement of Reasons For Allowance
The examiner finds the claims to satisfy 35 USC 101 at least because of the claimed practical application as recited in at least the following limitations of exemplary claim 1: 

    PNG
    media_image1.png
    273
    808
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    313
    793
    media_image2.png
    Greyscale

The examiner has been unable to find each and every limitations of exemplary claim 1.  The most remarkable reference as cited is found to be Ramchandran.  Ramachandran discloses a system, method, and computer program product using blockchain and applying the internet of things concept to the food system in order to provide an infrastructure to which data can be recorded, shared and validated while data privacy and security is maintained. The collection of this data enables virtual histories of shipments to be created, which can be used to increase efficiency, create new business practices and potentially restructure marketplaces. Overall the solution presents a novel and new method to understanding of our food.  While Figs. 9 and 10 of Ramachandran disclose a visualization including various ratios based on factors and amounts of various indicators, this is not the same as claimed.  The following is a figure of the claimed embodiment: 

    PNG
    media_image3.png
    620
    1000
    media_image3.png
    Greyscale

See Applicant’s originally-filed Fig. 5.  
	The examiner has been unable to find at least the following in exemplary claim 1: 

    PNG
    media_image1.png
    273
    808
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    313
    793
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687